PER CURIAM.
Appellant’s appeal is from an adjudication of guilt and sentencing on six counts of child neglect not causing great bodily harm. He was sentenced to seventeen years for each count, to run concurrently.
Appellant’s argument that the evidence is insufficient to support the convictions is rejected, along with the other four points raised in the appeal. Our role is not to re-weigh the evidence but to determine its sufficiency. Terry v. State, 668 So.2d 954, 964 (Fla.1996). We find that the evidence including photographs regarding the failure to provide medical treatment, the restrictions on the children to the trailer during daylight hours, the conditions of the living quarters, in which six children and two adults lived in a twelve foot trailer with no heat and minimal bathroom facilities, the continuing deprivation, as well as the physical condition in which the children were found, was sufficient to support the child neglect convictions.
AFFIRMED.
JOANOS, KAHN and DAVIS, JJ., CONCUR.